United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Homewood, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0313
Issued: September 4, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On November 28, 2018 appellant, through counsel, filed a timely appeal from a
September 26, 2018 decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 19-0313.
This case has previously been before the Board. By decision dated July 7, 2014, the Board
affirmed OWCP’s termination of appellant’s wage-loss compensation benefits effective July 30,
2010, and found that she had not established employment-related disability after that date.2 By
decision dated September 15, 2016, the Board remanded the case to OWCP finding that evidence
presented on reconsideration was sufficient to warrant merit review on the issue of whether

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Docket No. 14-0526 (issued July 7, 2014).

appellant established continuing disability.3 The facts and circumstances as set forth in the Board’s
prior decisions are incorporated herein by reference. The relevant facts are as follows.
Following the Board’s September 15, 2016 decision, OWCP issued a September 26, 2018
decision denying modification. It noted that counsel had maintained that Dr. Mukund Komanduri,
a Board-certified orthopedic surgeon, who performed an impartial medical evaluation on
February 1, 2010, and submitted reports dated March 8 and April 30, 2010, had not reviewed the
complete evidence of record, including four digital video discs (DVDs) of surveillance video.
OWCP continued that, after reviewing Dr. Komanduri’s reports, it was clear that he had reviewed
four DVDs before rendering his opinion. It concluded that the evidence presented was of
insufficient probative value to modify its prior decisions.
The DVDs at issue were obtained during the period from April 2, 2008 to March 16, 2009
by the employing establishment’s Office of the Inspector General (OIG). The integrated Federal
Employees’ Compensation System digital case record contains an April 3, 2009 physical evidence
receipt for four surveillance video DVDs obtained by the OIG. The surveillance DVDs allegedly
documented that appellant performed activities which exceeded the physical restrictions provided
by her treating physician. Moreover, the August 5, 2009 statement of accepted facts provided to
Dr. Komanduri referenced the DVDs. The four surveillance DVDs, however, are not included in
the case record transmitted to the Board.
Section 501.2(c) of the Board’s Rules of Procedure,4 provides that the Board has
jurisdiction “to consider and decide appeals from final decisions of OWCP in any case arising
under the [Federal Employees’ Compensation] Act.”5 Additionally, the Board’s review of the case
is limited to the evidence which was before OWCP at the issuance of the final decision.6 Since
the record as transmitted to the Board does not contain evidence that OWCP relied upon in
reaching its final decision, the Board is unable to properly “consider and decide” appellant’s claim.
The September 26, 2018 decision of OWCP, therefore, must be set aside7 and the case remanded
to OWCP for reconstruction and proper assemblage of the case record, including obtaining the
four above-referenced surveillance DVDs. Following this and such further development as OWCP
deems necessary, OWCP shall issue a de novo decision. Accordingly,

3

Docket No. 15-0659 (issued September 15, 2016).

4

20 C.F.R. § 501.2(c).

5

5 U.S.C. § 8101 et seq.

6

20 C.F.R. § 501.2(c)(1).

7

See W.M., Docket No. 17-1667 (issued March 8, 2018).

2

IT IS HEREBY ORDERED THAT the September 26, 2018 decision is set aside and the
case is remanded to the Office of Workers’ Compensation Programs for proceedings consistent
with this order of the Board.
Issued: September 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

